Exhibit 10.1
Employment Agreement
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of March 1, 2010
(the “Effective Date”), by and between IDEX Service Corporation, a Delaware
Corporation with its headquarters at 630 Dundee Road, Northbrook, Illinois,
60062-2745 (hereinafter called the “Company”), and Dominic A. Romeo (hereinafter
called the “Executive”).
     WHEREAS, the Company desires to retain the Executive’s experience, skills,
knowledge, and background for the benefit of the Company and the efficient
achievement of its long-term strategy, and is therefore willing to continue to
employ the Executive upon the terms and conditions, and in consideration of the
compensation and other benefits, provided herein; and
     WHEREAS, the Executive is willing to serve the Company under such terms and
conditions;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:

1.   Definitions. For purposes of this Agreement, the following capitalized
terms shall have the indicated meanings:

  (a)   “Board” shall mean the Board of Directors of IDEX.     (b)   “Cause”
shall mean that any of the following conditions exist:

(i) The Executive’s failure to perform his material duties under this Agreement
(other than as a result of his disability) if such failure, if curable, is not
cured within 30 days after written notice is provided to the Executive.
(ii) The Executive’s breach of his fiduciary duty to the Company.
(iii) The Executive’s indictment under the laws of the United States, or any
state thereof, for a (i) civil offense which is injurious to the business
reputation of the Company or (ii) criminal offense.
(iv) Breach by the Executive of any material provision of this Agreement or of
any policy of the Company if such breach, if curable, is not cured within
15 days after written notice is provided to the Executive

  (c)   “CEO” shall mean the Chief Executive Officer of IDEX.     (d)   “Change
In Control” shall have the meaning given to it in the Incentive Award Plan.    
(e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



  (f)   “IDEX” shall mean IDEX Corporation.     (g)   “Incentive Award Plan”
shall mean the IDEX Corporation Incentive Award Plan or any successor plan.    
(h)   “Involuntary Terminated” or “Involuntary Terminated by the Company” shall
mean that the Executive has suffered an “involuntary separation from service”
within the meaning of Treasury Regulation §1.409A-l(n).

2.   Employment and Duties.

  (a)   Position. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, during the Term of Employment in
the position of Vice President & Chief Financial Officer of IDEX.     (b)  
Performance of Duties. The Executive shall devote his full working attention and
energies to the performance of his duties as Vice President & Chief Financial
Officer or as may otherwise be directed by the CEO, and agrees to use his
reasonable best efforts to perform his duties faithfully and efficiently.

3.   Term of Employment. The Company shall employ the Executive for a period of
time beginning on the Effective Date and ending on his Termination Date as
hereby described in this Section 3 (the “Term of Employment”). Unless the
Executive’s employment is sooner terminated, as provided in Section 6 of this
Agreement, the Term of Employment shall end on February 29, 2012 (“Termination
Date”); provided, however, that on March 1, 2012, the Term of Employment shall
be automatically extended for twelve (12) additional months unless, at least
twelve (12) months prior to the original Termination Date, either party gives
written notice to the other that the Term of Employment shall not be so
extended, in which case the Executive’s employment with the Company shall
terminate on the original Termination Date.

4.   Executive’s Compensation and Benefits. As remuneration to the Executive for
his services to the Company hereunder, the Company shall compensate the
Executive as follows during the Term of Employment:

  (a)   Base Salary. The Executive’s annual base salary (“Base Salary”) shall be
$450,000 (four hundred fifty thousand dollars) commencing as of the Effective
Date and, except as it may be modified in accordance with this Section 4,
continuing throughout the Term of Employment. The Base Salary shall be payable
in conformity with the Company’s then-current payroll practices, as modified
from time to time. The Base Salary as of the Effective Date may not be decreased
during the Term of Employment and will be reviewed during the Term of Employment
in accordance with IDEX’s salary review process for executive officers.
Effective as of the date of any increase in the Executive’s Base Salary, the
Base Salary as so increased shall be considered the new Base Salary for all
purposes under this Agreement.

-2-



--------------------------------------------------------------------------------



 



  (b)   Annual MICP Incentive. For each calendar year during the Term of
Employment, the Executive shall be eligible to receive an annual cash bonus
(“Annual MICP Bonus”), based upon the attainment of such performance criteria as
may be established by the CEO and the Board. The Executive’s target Annual MICP
Bonus (“Target Annual MICP Bonus”) for each full calendar year shall be seventy
percent (70%) of his annual Base Salary. During the Term of Employment, the
performance goals to be achieved, and the extent to which those goals have been
achieved for purposes of calculating the amount of the actual payment as a
percentage of target (which percentage may be more or less than one hundred
percent (100%) of target), will be determined by the CEO and the Board.     (c)
  Long-Term Incentive. The Executive shall be eligible to participate in the
Incentive Award Plan and any and all successor or replacement plans, as may be
determined by the Board or duly authorized Committee of the Board.     (d)  
Other Benefit Plans. The Executive shall be eligible to participate in plans
available to Senior Executives of the Company. Subject to the terms of this
agreement, the Company reserves the right to discontinue or modify its
compensation, incentive, benefit, and perquisite plans, programs, and practices
at any time and from time to time. Moreover, the brief summaries contained
herein are subject to the terms of such plans, programs, and practices. For
purposes of any and all employee benefit plans, the definition of compensation
is as stated in such plans. Amounts payable under any other plan, program, or
practice of the Company with regard to termination of employment shall not
duplicate amounts paid under this Agreement upon a termination of employment.

5.   Restrictive Covenants.

  (a)   Noncompetition. The following noncompetition provisions shall apply:

  (i)   The Executive shall not, at any time during his employment with the
Company or the twelve (12) month period commencing on the day immediately
following the date on which his employment with the Company terminates for any
reason, without the consent of the Board, directly or indirectly engage in any
activity that the Board, in the exercise of its reasonable business judgment,
determines is competitive with the Company’s business whether alone, as a
partner of any partnership or joint venture, or as an officer, director,
employee, independent contractor, consultant, or investor (a “Competitive
Activity”). In furtherance of the immediately foregoing sentence, the Executive
shall promptly notify the Board (or its representative) in advance in writing
(which shall include a description of the activity) of his intention to engage
in any activity which could reasonably be deemed to be subject to this
noncompetition provision, and the Board shall respond to the Executive in
writing within 10 calendar days indicating its approval or objections to the
Executive’s engagement in the activity; provided, however, that if the Board (or
its representative) does not respond to or request additional information from

-3-



--------------------------------------------------------------------------------



 



      the Executive within such ten (10) day period the Board’s approval shall
be deemed to be granted. If the Executive fails to notify the Board of his
intended activity in advance, the Board shall retain all its rights of
objections. Notwithstanding the preceding provisions of this subsection (a)(i),
this subsection (a)(i) shall not be construed as preventing the Executive from
investing his personal assets in any business that competes with the Company, in
such form or manner as will not require any services on the part of the
Executive in the operation of the affairs of the business in which such
investments are made, but only if the Executive does not own or control five
percent (5%) or more of any class of the outstanding stock, or of any profits
interest or capital interest (as applicable), of such business.     (ii)   The
payments, benefits, and other entitlements under this Agreement are being made
in consideration of, among other things, the obligations of this Section 5 and,
in particular, compliance with Section 5(a) of this Agreement; provided,
however, that all such payments, benefits, or other entitlements under the
Agreement are subject to and conditioned upon the Executive’s entering into the
Release and Agreement referred to in Section 6(e) of this Agreement.     (iii)  
During the twenty-four (24) month period commencing on the day immediately
following the date on which the Executive’s employment terminates for any
reason, the Executive shall not (A) influence or attempt to influence any
person, firm, association, partnership, corporation, or other entity that is a
contracting party with the Company to terminate any written agreement with the
Company, except to the extent the Executive is acting on behalf of the Company
in good faith, or (B) hire or attempt to hire for employment any person who is
employed by the Company, or attempt to influence any such person to terminate
employment with the Company, except to the extent the Executive is acting on
behalf of the Company in good faith; provided, however, that nothing herein
shall prohibit the Executive from generally advertising for personnel not
specifically targeting any executive or other personnel of the Company.     (iv)
  During the Term of Employment and for the twenty-four (24) month period
immediately following the date on which the Executive’s employment terminates
for any reason, the Executive shall not publicly criticize or disparage the
Company, any affiliate of the Company, or any director, officer, executive, or
agent of the Company or any related company, except as may be required by law.

  (b)   Confidentiality. The Executive agrees that he will not, at any time
during his Term of Employment or thereafter, disclose or use any trade secret,
proprietary, or confidential information of the Company or any affiliate of the
Company (other than any such information that is in the public domain other than
through the fault of the Executive), except as may be required in the course of
his employment by

-4-



--------------------------------------------------------------------------------



 



      the Company, as may be otherwise allowed with the written permission of
the Company or, as applicable, such affiliate of the Company, or as may be
required by law; provided, however, that, if the Executive is required by any
subpoena, court order, regulation, or law to disclose such information, he shall
promptly notify the Company and cooperate with the Company in seeking a
protective order.         The Executive agrees that on or prior to the
Termination Date, regardless of whether his employment is terminating at the
initiative of the Executive or the Company, and regardless of the reasons
therefore, he will deliver to the Company, and not keep or deliver to anyone
else, any and all physical matter, including any and all notes, files,
memoranda, papers, computers, emails, storage devices, PDA’s and other
documents, software and hardware containing information regarding the conduct of
the business of the Company or any affiliate of the Company, except that the
Executive may retain such physical matter that does not contain any trade
secret, proprietary, or confidential information as may be allowed with the
written permission of the CEO.     (c)   Breach.

  (i)   Any material breach by the Executive of the provisions of Sections 5(a)
or 5(b) of this Agreement shall relieve the Company of all obligations to make
any further payments to the Executive pursuant to Sections 4 and 6 of this
Agreement (including under all Company equity award grants pursuant to Section 4
of this Agreement) or otherwise under any incentive or equity awards made by the
Company, provided, however, that no forfeiture, or cancellation shall take place
with respect to any payments, benefits, or entitlements under this Agreement or
any other award agreement, plan, or practice, unless the Company shall have
first given the Executive written notice of its intent to so forfeit, or cancel
payment and the Executive has not, within thirty (30) days after such notice has
been given, ceased such impermissible activity; and provided further, however,
that such prior notice procedure shall not be required with respect to (A) a
Competitive Activity or violation of Section 5(b) of this Agreement which the
Executive initiated after the Company had informed the Executive in writing that
it believed such action violated this Agreement or IDEX’s noncompetition
guidelines, or (B) any Competitive Activity regarding products or services which
are part of a line of business which the Executive knew or should have known
represented more than five percent (5%) of the Company’s consolidated gross
revenues for its most recent completed fiscal year at the time the Executive’s
employment is terminated.     (ii)   The Executive acknowledges that the
restrictions contained in this Section 5 are reasonable and necessary to protect
the legitimate interests of the Company and that any breach by the Executive of
any portion of this Section 5 will result in irreparable injury to the Company.
The Executive

-5-



--------------------------------------------------------------------------------



 



      agrees that the Company’s remedies at law would be inadequate in the event
of a breach or threatened breach of this Section 5 and, accordingly, that the
Company shall be entitled, in addition to its rights at law, to temporary,
preliminary, and permanent injunctive relief and other equitable relief, without
the need to post a bond.

6.   Termination Provisions.

  (a)   Benefits upon Involuntary Termination Other than for Cause; In the event
that the Executive’s employment is Involuntarily Terminated by the Company, and
such termination is other than for Cause, the Executive shall be entitled to:

  (i)   Continuing payments of Base Salary for the remainder of the then-current
Term of Employment to be paid at the same time and in the same amounts that
payments would have been made under Section 4(a) commencing on the first payroll
period following the sixtieth day following termination of employment;     (ii)
  Continuing payments of the Executive’s Annual MICP Bonus at the level of the
Target Annual MICP Bonus for the remainder of the then-current Term of
Employment to be paid at the same time as amounts would have been made under
Section 4(b), but no earlier than the first payroll period following the
sixtieth day following termination of employment;     (iii)   Immediate payment
for any unused, earned vacation days (but not for any unearned vacation days)
for the calendar year in which his employment is terminated.     (iv)  
Continuation of the ability of the Executive to vest in and exercise through the
remaining Term of Employment (as if the Executive remained an active employee of
the Company), all awards granted to the Executive under the Incentive Award
Plan, subject to the terms and conditions of the Incentive Award Plan; and    
(v)   Company-provided continuation of medical coverage (on either an insured or
a self-insured basis, in the sole discretion of the Company) for the Executive
and his eligible dependents (as determined under the terms of the Company’s
medical expense plan), on substantially the same terms of such coverage that are
in existence immediately prior to the Executive’s termination of employment
(subject to commercial availability of such coverage), for a period of eighteen
(18) months; provided, however, that such coverage shall run concurrently with
any coverage available to the Executive and his eligible dependents under COBRA;
and provided further, however, that the Executive shall immediately notify the
Company if he becomes covered under Medicare or another employer’s group health
plan, at which time the Company’s provision of medical coverage for the
Executive and his eligible dependents will cease.

-6-



--------------------------------------------------------------------------------



 



  (b)   Termination for Cause. In the event the Executive’s employment is
terminated for Cause at any time on or after the Effective Date, the Executive
shall not receive any payments, benefits, or other amounts provided by this
Agreement (but shall still be subject to the restrictive covenants set forth in
Section 5 of this Agreement). The Executive may, however, be eligible for
certain benefits under the Company’s tax-qualified pension and other employee
benefit plans.     (c)   Voluntary Resignation. In the event the Executive
voluntarily resigns on or after the Effective Date, the Executive shall not
receive any payments, benefits, or other amounts provided by this Agreement (but
shall still be subject to the restrictive covenants set forth in Section 5 of
this Agreement) other than as required under applicable law. The Executive may,
however, be eligible for certain benefits under the Company’s tax-qualified
pension and other employee benefit plans.     (d)   Involuntary Termination
(Other than for Cause) Within Two Years Following a Change in Control. If the
Executive’s employment is Involuntarily Terminated by the Company other than for
Cause within two (2) years following a Change in Control, the Executive shall be
entitled to:

  (i)   A severance payment that is a lump sum cash payment equal to two hundred
percent (200%) of the sum of (A) the Executive’s highest annual Base Salary rate
in effect on or after the day immediately preceding the date of the Change in
Control, plus (B) the Executive’s Target Annual MICP Bonus for the year in which
the Change in Control occurs (or, if the Change in Control occurs prior to the
date in a calendar year on which the Executive’s Target Annual Bonus is
determined, for the preceding calendar year) with such payment to be made on the
60th day following such Involuntary Termination;     (ii)   If such termination
occurs prior to the payment of the Executive’s Annual MICP Bonus payable with
respect to the immediately preceding calendar year, immediate payment of the
full amount of the Executive’s Annual MICP Bonus for such preceding year;    
(iii)   Immediate payment for any unused, earned vacation days (but not for any
unearned vacation days) for the calendar year in which his employment is
terminated.     (iv)   Immediate vesting of, and continuation of the ability of
the Executive or Executive’s beneficiaries (as applicable) to exercise (as if
the Executive remained an active employee of the Company), all awards granted to
the Executive under the Incentive Award Plan, subject to the terms and
conditions of the Incentive Award Plan;     (v)   Company-provided continuation
of medical coverage (on either an insured or a self-insured basis, in the sole
discretion of the Company) for the

-7-



--------------------------------------------------------------------------------



 



      Executive and his eligible dependents (as determined under the terms of
the Company’s medical expense plan), on substantially the same terms of such
coverage that are in existence immediately prior to the Executive’s termination
of employment (subject to commercial availability of such coverage), for a
period of eighteen (18) months; provided, however, that such coverage shall run
concurrently with any coverage available to the Executive and his eligible
dependents under COBRA; and provided further, however, that the Executive shall
immediately notify the Company if he becomes covered under Medicare or another
employer’s group health plan, at which time the Company’s provision of medical
coverage for the Executive and his eligible dependents will cease; and     (vi)
  The services of a Company-paid and Company-approved outplacement or career
transition consultant in accordance with the Company’s normal practices for
senior executives in effect as of the Termination Date.

  (e)   Conditional Payments. Any payments or benefits made pursuant to this
Section 6 will be subject to (i) the provisions, restrictions, and limitations
of Section 5 of this Agreement, but not otherwise subject to offset or
mitigation, and (ii) the Executive’s signing (following his termination of
employment), and not revoking, and the Company’s receipt of, a Release and
Agreement within 50 days of termination of employment releasing the Company,
related companies, and their respective directors, officers, employees and
agents (“Indemnities”) from any and all claims and liabilities, and promising
never to sue any of the Indemnities (such Release and Agreement shall be in such
form as is then currently in use for departing Company senior executives).    
(f)   Resignation of Offices. The Executive hereby resigns from all offices,
directorships, and fiduciary positions with the Company, its related companies,
and their respective employee benefit plans effective on the last day of his
employment with the Company.

7.   Wage Withholding and Reporting. All taxable payments, reimbursements,
benefits, and other amounts payable or provided by the Company pursuant to this
Agreement shall be subject to applicable wage withholding of income taxes and
FUTA (unemployment taxes), and shall be reported on IRS Form W-2.   8.  
Termination Provisions.

  (a)   Executive. This Agreement is a personal contract, and the rights and
interests of Executive hereunder may not be sold, transferred, assigned,
pledged, or hypothecated by him, but shall be binding upon and inure to the
benefit of his heirs, administrators, and executors.     (b)   Company. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns; provided, however, that the Company may not assign this
Agreement except in connection with an assignment or

-8-



--------------------------------------------------------------------------------



 



      disposition of all or substantially all of the assets or stock of the
Company or the division, subsidiary, or business unit for which the Executive is
providing services under this Agreement, or by law as a result of a merger or
consolidation. In the event of such assignment, a failure by the successor to
specifically assume in writing the obligations and liabilities of the Company
hereunder, and to deliver notice of such assumption to the Executive, shall be
deemed a material breach of this Agreement by the Company.

9.   Entire Agreement; Amendments. This Agreement, together with the IDEX
Corporation Code of Business Conduct and Ethics, and the IDEX Corporation
Employee Confidential Information, Work Product, and Non-Solicitation Agreement
constitute the entire agreement between the Executive and the Company in respect
of the subject matter contained herein and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations, or
warranties, whether oral or written, by any officer, executive, or
representative of any party hereto. No amendments or modifications to this
Agreement may be made except in writing signed by the Company (as authorized by
the Board) and the Executive.   10.   Survivorship. The respective rights and
obligations of the parties hereunder shall survive any termination of the
Executive’s employment to the extent necessary to the intended preservation of
such rights and obligations.   11.   Notices. Any notice and all other
communications provided for in this Agreement given to a party shall be in
writing and shall be deemed to have been duly given when delivered in person or
three (3) days after being placed in the United States mails by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may subsequently furnish to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt:

         
 
  If to the Company:   IDEX Corporation
630 Dundee Road
Northbrook, Illinois 60062-2745
Attn: Vice President & General Counsel
 
       
 
  If to the Executive:   Dominic A. Romeo
381 Belle Foret
Lake Bluff, Illinois 60044

12.   Severability. The unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law. In
furtherance and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid and enforceable under applicable
law, then such

-9-



--------------------------------------------------------------------------------



 



    provision shall be construed to cover only that duration, extent, or
activities which may be validly enforced.   13.   Headings. Headings to Sections
hereof are for convenience of reference only and shall not be construed to alter
or affect the meaning of any provision of this Agreement.   14.   No Assignment
or Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect; provided, however, that nothing in this Section 14 shall
preclude the assumption of such rights by executors, administrators, or other
legal representatives of the Executive or his estate and their assigning any
rights hereunder to the person or persons entitled thereto.   15.   Governing
Law. The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Illinois, without
consideration of conflict of law principles.   16.   Supersession. From and
after the Effective Date, this Agreement shall supersede any other employment or
severance agreement between the parties. In the event of any conflict between
the provisions of this Agreement and the provisions of the IDEX Corporation Code
of Business Conduct and Ethics, and the IDEX Corporation Employee Confidential
Information, Work Product, and Non-Solicitation Agreement previously executed by
Executive, the provisions of this Agreement shall control.   17.   Section 409A.
This Agreement will be construed and administered to preserve the exemption from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
of payments that qualify as short-term deferrals pursuant to Treas. Reg.
§1.409A-l(b)(4) or that qualify for the two-times compensation separation pay
exemption of Treas. Reg. § 1.409A-1 (b)(9)(iii). It is intended that all
payments hereunder shall comply with Section 409A and the regulations
promulgated thereunder so as not to subject the Executive to payment of interest
or any additional tax under Section 409A. In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, the payment or provision of such amount or benefit shall
be postponed to the earliest commencement date on which the payment or provision
of such amount or benefit could be made without incurring such additional tax.
In addition, to the extent that any regulations or other guidance issued under
Section 409A (after application of the previous provisions of this Section 17)
would result in the Executive’s being subject to the payment of interest or any
additional tax under Section 409A of the Code, the parties agree, to the extent
reasonably possible, to amend this Agreement in order to avoid the imposition of
any such interest or additional tax under Section 409A, which amendment shall
have the minimum economic effect necessary and be reasonably determined in good
faith by the Company and the Executive. Executive acknowledges and agrees that
the Company has made no representation to Executive as to the tax treatment of
the compensation and benefits provided pursuant to this

-10-



--------------------------------------------------------------------------------



 



     Agreement and that Executive is solely responsible for all taxes due with
respect to such compensation and benefits.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Effective Date.

          IDEX CORPORATION
      By:   /s/ Frank J. Notaro         Frank J. Notaro        Vice President —
General Counsel & Secretary     

Date: February 24, 2010

          EXECUTIVE
      /s/ Dominic A. Romeo       Dominic A. Romeo      

Date: February 24, 2010

-11-